Petition for Writ of Mandamus Denied and Opinion filed October 13, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00748-CV



                      IN RE DANIEL ESPARZA, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              310th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-50486

                         MEMORANDUM OPINION

      On September 21, 2016, relator Daniel Esparza filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Lisa Millard, presiding judge of the 310th District Court of Harris County, to
reverse her denial of relator’s motion to set aside certain mediated settlement
agreements that were entered into on November 6, 2015 and December 17, 2015.

      It appears that the trial court has issued an Amended Final Decree of
Divorce that implemented the terms of the mediated settlement agreements, which
is a final judgment.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by
appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). Except in unusual circumstances, not applicable here, mandamus
relief is not available after a final judgment has been issued because relator then
has an adequate remedy by direct appeal. See In re Energy Transfer Fuel, L.P., 298
S.W.3d 348, 351 (Tex. App.—Tyler 2009, orig. proceeding); In re Dixon, 12-16-
00133-CV, 2016 WL 5115559, at *2 (Tex. App.—Tyler Sept. 21, 2016, orig.
proceeding) (mem. op.).

      Relator has not established that he is entitled to mandamus relief.

      Accordingly, we deny relator’s petition for writ of mandamus.


                                                   PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.




                                         2